Citation Nr: 0940347	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-21 808	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for left knee 
arthritis.

3.  Entitlement to service connection for right knee 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1975 to June 1979 and from December 1979 to October 
1981.  He also had subsequent service with the Idaho Army 
National Guard, to include a period of active duty for 
training (ACDUTRA) from June 16, 1990 to June 30, 1990.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2009, a videoconference hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.

The issues of entitlement to service connection for left and 
right knee arthritis are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision confirmed and 
continued a May 2004 rating decision which denied service 
connection for residuals of a back injury essentially on the 
basis that a back disability was not manifested in, or shown 
to be related to, the Veteran's service.

2.  Evidence received since the May 2005 rating decision does 
not tend to show that the Veteran's current back disability 
was manifest in, or is otherwise related to, his service, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a back injury, and does not raise a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for residuals of a low back 
injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A September 2007 letter provided 
notice in accordance with Kent, explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing, and informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and 
postservice treatment records have been secured.  The duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The 
appellant has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  

B.  Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for a back 
disability was denied by unappealed May 2004 and May 2005 
rating decisions.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is received.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.  

Evidence of record in May 2005 included the Veteran's STRs 
which reveal that, in June 1979, he reported a history of low 
back pain with excessive bending without injury since 1978, 
no treatment was sought, and there was no injury.  The 
records also show that he strained his back working in the 
motor pool on June 25, 1990, during a period of ACDUTRA with 
the Idaho Army National Guard.  He continued to complain of 
low back discomfort in July 1990, and on periodic examination 
in April 1991, when he reported back pain with prolonged 
bending for which he had not sought medical attention.  Later 
STRs are silent for back complaints.  

Private treatment records reflect that the Veteran was 
treated for lumbosacral strain from August to October 1999.  
These records also note that he listed the Idaho National 
Guard as his employer.  

Postservice VA treatment records, from February 2002 to July 
2004 show orthopedic complaints with respect to the Veteran's 
shoulder and knees; they are silent for back complaints.  

Evidence received since May 2005 includes VA treatment 
records dated from 1997 to 2007 and private treatment records 
dated in November 2005.  VA treatment records note that, in 
November 1997, the Veteran reported that Idaho Vocational 
Rehabilitation was not going to let him drive a truck 
secondary to his back problem.  In August 1999, he reported 
that he hurt his back on the job two weeks prior, and that it 
had continued to plague him.  In May 2005, he reported the 
onset of right lower back pain after working on May 18, 2005.  
He continued to complain of low back pain, and a June 2005 X-
ray found moderate to severe degenerative disc disease with 
prominent endplate spurring at all lumbar segments, disc 
height loss, facet arthritis, and large parasyndesmophytes.  

In November 2005, the Veteran underwent a right L4-5 
discectomy, laminotomy L4-5, medial facetectomy L4-5, right 
L4-5 foraminotomy, and microsurgery.  
A May 2007 VA treatment report notes the Veteran's complaint 
of a 5 year history of worsening low back pain.  

These medical records are new to the extent that they were 
not previously of record; however, to the extent that they 
document that the Veteran now has a low back disability, they 
are cumulative, as such was previously shown, and is not in 
dispute.  They are not material as they do not show, or tend 
to show, that the current low back disability is related to 
the Veteran's service/injury therein.  In fact, the only 
additional evidence received that pertains, even 
tangentially, to the etiology of the current low back 
disability is against the Veteran's claim; specifically, 
reports of intercurrent on-the- job injuries tend to suggest 
that there may be intervening nonservice-related factors to 
which the current disability may be attributed.

The Veteran has not submitted any new (and competent) 
evidence showing, or suggesting, that his current low back 
disability was manifest in, or is otherwise related to, his 
service.  While his statements are presumed credible for the 
purpose of reopening, because he is a layperson, he is not 
competent to opine in such a complex matter as whether there 
is a nexus between a current disability and a remote injury, 
particularly when there are other, intervening, factors that 
may serve as the etiology for the current disability.  
Consequently, his opinion that his current back disability is 
related to his service is not material evidence, and cannot 
serve to reopen his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

No additional evidence received since May 2005 tends to 
relate to the unestablished fact necessary to substantiate 
the Veteran's claim of service connection for low back 
disability (nexus to service/injury therein), or to raise a 
reasonable possibility of substantiating the claim.  
Therefore, the additional evidence received since May 2005 is 
not material, and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a low back injury is denied.
REMAND

Regarding the claims seeking service connection for knee 
disabilities, the Veteran has not been afforded a VA 
examination to assess the etiology of his current 
disabilities.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  

With respect to the left knee, the Veteran has testified that 
he sustained left knee injuries in service which aggravated 
pre-existing disability.  He has testified (and his STRs 
reflect) that in 1972, prior to enlistment, he was involved 
in a motor vehicle accident wherein he sustained a left knee 
effusion, but no fracture.  He was treated by aspiration and 
crutches, and had no further significant problems with the 
knee at the time.  However, in August 1975, on his 20th day 
of training, he began experiencing left knee pain without 
significant preceding trauma.  He was put in a posterior leg 
splint and sent to physical therapy.  He was also put on 
physical profile for bilateral knee pain in March 1979, when 
crepitation was noted in both knees.  During his service with 
the Idaho Army National Guard, on periodic examination in 
April 1991, the Veteran reported a history of painful joints, 
and the examiner's summary elaborated that, years ago, he had 
water on the knee, was treated, and had no problems since.  
VA treatment records show initial postservice complaints of 
knee pain in December 2000 and subsequent findings of 
possible osteoarthritis and patellar tendonitis.  The 
question that must be resolved is whether pre-existing left 
knee disability was aggravated by service.  If identifiable 
additional left knee pathology resulted from an injury in 
service, such disability may be service connected.  An 
examination to resolve the medical questions presented is 
necessary.

Regarding the right knee, VA treatment records show current 
right knee disability (possible osteoarthritis) and there is 
lay evidence of continuity of orthopedic complaints since 
treatment for such symptoms in service, but there is 
insufficient evidence to determine whether any current right 
knee pathology is related to the complaints in service.  
Consequently, a VA examination to secure a medical nexus 
opinion is needed.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete clinical records of 
any additional (not already of record) 
treatment (VA or private) the Veteran 
received for his left and right knee 
disabilities.  He must assist in this 
matter by identifying all treatment and 
providing any releases necessary for VA to 
obtain private records.

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the etiology of his current 
left and right knee disabilities.  The 
Veteran's claims file (including this 
remand) must be reviewed by the examiner 
in conjunction with the examination, and 
all findings should be described in 
detail.  Upon review of the claims file 
and examination of the Veteran, the 
examiner should provide opinions 
identifying (by medical diagnosis) each of 
the Veteran's knee disabilities, and as to 
each, whether such disabilities began, or 
became worse during service. The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should readjudicate the claims 
seeking service connection for knee 
disabilities.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


